—In an action to recover damages for personal injuries, the defendant Welsbach Electric Corp., s/h/a Wellsbach Electric Corporation appeals, as limited by its brief, from so much of an order of Supreme Court, Queens County (Lonschein, J.), dated February 10, 2000, as, upon granting that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, in effect, denied that branch of its motion which was for summary judgment dismissing the cross claims asserted against it by the defendant City of New York and deemed those cross claims to be a third-party action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the appellant’s motion which was for summary judgment dismissing the cross claims asserted by the defendant City of New York as there remain issues of fact with respect to those cross claims.
The appellant’s remaining contentions are without merit. Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.